Exhibit 10.27




cvshealtha23.jpg [cvshealtha23.jpg]


CVS Health Corporation
Management Incentive Plan


I.    Objectives and Summary
CVS Health Corporation’s Management Incentive Plan (the “MIP”) is designed to
reward Eligible Participants of CVS Health Corporation and its subsidiaries
(together, “the Company”) for their role in driving performance and to encourage
Eligible Participants’ continued employment with the Company. Funding for the
payment of incentive awards will be based on actual results measured against
pre-established financial goals and/or operating goals. The amount of each
incentive award paid will be based on the performance of the Company and the
performance of the individual Eligible Participant.


The MIP shall be administered by the Management Planning and Development
Committee (the “Committee”) of the Board of Directors (the “Board”) under the
provisions herein and of the 2017 Incentive Compensation Plan or any successor
plan (the “ICP”), and the Committee may delegate to officers of CVS Health the
authority to perform administrative functions of the MIP as the Committee may
determine and may appoint officers and others to assist it in administering the
MIP.
II.    Plan Year
The MIP is a calendar year plan, which runs from January 1 to December 31 (“Plan
Year”) of each year, unless otherwise approved by the Committee. All dates in
this document occur during the current Plan Year unless otherwise stated.


III.    Eligibility
A. Eligibility for Participation
The Chief Executive Officer of CVS Health Corporation (“CEO”) or the CEO’s
designee determines those employees who are eligible to participate in the MIP
except as set forth in Section III.(B), below. In general, “Eligible
Participants” are employees who are not covered by any other incentive plans and
who are employed by the Company in an incentive eligible position on or before
November 1 of the Plan Year.


The CEO may, for any reason and in his or her sole discretion, at any time
during the Plan Year, determine an employee’s eligibility for participation in
the MIP except as set forth in Section III.(B). Eligible Participants are
subject to the terms and conditions relating to incentive awards set forth in
the MIP.


B. Section 16 Officers
The Committee shall determine the eligibility of Section 16 Officers of CVS
Health, whom will also be included in the term “Eligible Participants” unless
otherwise noted. The Committee shall retain sole discretion to determine Section
16 Officer eligibility for an award, the target award, and the amount of the
actual award.


C. Position Change
If a position change results in an employee becoming an Eligible Participant for
part of the Plan Year and other incentives during other parts of the Plan Year,
the employee may be eligible to receive an incentive award for the amount of
time in each incentive eligible position, subject to the terms of each
applicable incentive plan. A position change from one MIP-eligible position to
another MIP-eligible position during the Plan Year also may result in a prorata
award as described below under Section V.(B).







--------------------------------------------------------------------------------




D. Demotions
If a previously Eligible Participant is demoted to a non-incentive eligible
position due to his or her violation of CVS Health policy or his or her
performance, or if he or she voluntarily transfers to a non-incentive eligible
position during the Plan Year, and is in the non-incentive eligible position on
the last day of the Plan Year, he or she will not be eligible to earn an
incentive award for the Plan Year under the MIP.


E. Terminations
Unless otherwise stated in Section VII of the MIP, if an Eligible Participant’s
employment terminates for any reason prior to March 1 immediately following a
Plan Year, he or she will not be eligible to receive an incentive award under
the MIP for the most recently completed Plan Year.


F. Rehires
Employees who are rehired as Eligible Participants on or before November 1 of
the Plan Year may be eligible for an incentive award for such Plan Year.


IV.    MIP Funding
A. Consolidated Company Funding
MIP funding is based on consolidated Company performance, measured by MIP
metrics as set forth in Exhibit A, for the given Plan Year. Achievement of the
Company’s MIP metrics will determine the total funding (the “Total Pool”) as
described below.
If any of the MIP metrics perform below threshhold, no formulaic funding will be
made available for the metric of the incentive award that performed below
threshold. If all MIP metrics perform below threshhold, no formulaic funding
will be made available for incentive awards and there shall be no incentive
awards paid under the MIP.


B. Total Pool Funding    
The Total Pool for all business units will be fully (100%) based on consolidated
Company performance.
  
The CEO (or, as to Section 16 Eligible Participants, the Committee) may, for any
reason and in his or her (or its) sole discretion, adjust the funding of the
Total Pool based on (a) input from senior Company executives regarding their
assessment of the overall performance of the Company and (b) assessment of the
achievement of Plan Year performance goals.
C. Individual Performance
The Total Pool will be available for award to Eligible Participants under the
MIP, taking into account the individual contribution of each Eligible
Participant. The amount, if any, of the incentive award for an Eligible
Participant shall be detemined in the sole discretion of the Company, which
shall be final, binding and conclusive as to all parties having an interest
therein. The amount, if any, of the incentive award for a Section 16 Eligible
Participant shall be determined in the sole discretion of the Committee, which
shall be final, binding and conclusive as to all parties having an interest
therein.


V.    Earnings, Proration, and Payout
A. Timing
Incentive awards with respect to a Plan Year will be paid to Eligible
Participants, as soon as administratively feasible following the date the Total
Pool is determined and approved, but no later than March 15 of the calendar year
immediately following the Plan Year. Incentive payments under the MIP may be
subject to garnishments and other state or federal requirements.







--------------------------------------------------------------------------------




B. Calculations
Calculations for full and partial awards for each Eligible Participant will be
based on “Eligible Earnings” (defined below) for the Plan Year while in a
MIP-eligible position. Eligible Earnings will be multiplied by the individual
target opportunity of the Eligible Participant. If the Eligible Participant has
been employed in multiple MIP-eligible positions during the Plan Year, then the
individual opportunity for each position will be calculated based on the
respective Eligible Earnings and individual target opportunities for each such
position.


Eligible Earnings include reoccurring items such as pay earned for hours worked,
paid time off (e.g. vacation, sick, holiday, funeral, jury duty, military) but
will exclude one-time payments such as annual cash incentives, commissions and
similar payments, and earnings associated with equity releases and stock option
exercises.


For purposes of proration under the MIP and except as otherwise provided in
Section VII of the MIP, calculations will be based on the number of days that
the employee was an Eligible Participant in the MIP during the Plan Year.
C. Award Opportunity
Individual target award opportunities will be determined by position and may
vary based on the Eligible Participant’s level in the organization.


D. Obligation to Pay Out Percentage of Total Pool
Eligible Participants, as a group, have a right to receive an amount at least
equal to the Total Pool, but no individual Eligible Participant shall be
entitled to receive an award or any specific amount of the Total Pool. In no
event will the aggregate of the total awards paid from the MIP be less than
92.5% of the Total Pool. To discourage unmerited litigation, any party or class
asserting a challenge or claim against the Company under any provision of
the MIP, including this Section V, shall bear their own costs relating to
such challenge or claim, and if the challenge or claim is unsuccessful, such
party or class shall reimburse the Company for all reasonable costs incurred by
the Company in responding to such challenge or claim.


VI.    MIP Dispute Resolution
Any questions by an Eligible Participant regarding an incentive award granted
under the MIP shall first be submitted by the Eligible Participant to his or her
Human Resources Business Partner (“HRBP”) within 7 days of distribution of such
incentive award, and the HRBP shall submit any correction that the HRBP deems
appropriate to the Compensation Department by the first business day of April
immediately following the distribution date.


In the event of a dispute regarding an incentive award under the MIP after the
Eligible Participant has submitted his or her question to the HRBP and received
a response, as provided above, the Eligible Participant may submit an appeal for
resolution of such dispute to CVS Health’s Advice and Counsel group at CVS
Health, One CVS Drive, MC 1113, Woonsocket, RI 02895. Such appeal must be
completed in writing within 30 days of the distribution of the incentive award.
Failure to follow these procedures or submit a question or dispute in a timely
manner may result in a waiver of the Eligible Participant’s right to dispute the
MIP provision or amount of the incentive award.


VII. Eligible Participant Status
A. Performance
The CEO or other designated executives have full discretion in determining the
amount, if any, of an incentive awarded to an Eligible Participant, and the
Participant’s individual performance throughout the Plan Year will be considered
by the Company in the final determination of the Eligible Participant’s
incentive award.







--------------------------------------------------------------------------------




B. Leaves of Absence
An Eligible Participant on a Company-approved leave of absence at any time
during the Plan Year who remains employed in an eligible position as of the last
day of the Plan Year will earn an incentive award based on Eligible Earnings
(including time compensated as vacation, myTime or Paid Time Off (“PTO”)) during
the Plan Year, provided he or she meets all other eligibility criteria for an
incentive award.


C. Reduction in Force, Retirement and Death
1. Reduction in Force
If an Eligible Participant is separated from employment by the Company during
the Plan Year due to a reduction in force, he or she may be eligible, at the
Company’s discretion, to receive an incentive award based on the calculation
methodology described in Section V.B above, provided the Eligible Participant
meets all other eligibility criteria for an incentive award.
2. Retirement
If an Eligible Participant is at least age 55 and has a minimum of 10 years of
service with CVS Health or a predecessor company/subsidiary or is at least age
60 and has a minimum of 5 years of service with CVS Health or a predecessor
company/subsidiary and the Eligible Participant retires during the Plan Year,
he/she may be eligible to receive an incentive award based on the calculation
methodology described in Section V.B above, provided he/she meets all other
eligibility criteria for an incentive award. Eligible Participants who do not
meet the minimum retirement requirements under this Section VII.C.2 at the time
of retirement will not be eligible for an incentive award for the Plan Year.
3. Death
In case of the death of an Eligible Participant, an incentive award may be paid
to the Eligible Participant’s spouse, if living; otherwise, in equal portions to
surviving children of the Eligible Participant. If there are no surviving
children, the benefit shall be paid to the Eligible Participant’s estate. The
incentive award will be based on the calculation methodology described in
Section V.B. above.
Any incentive award payable under this section VI.C shall be paid no later than
March 15 of the calendar year immediately following the Plan Year.


VIII. Miscellaneous
A. No Promise of Continued Employment
The MIP does not create an express or implied contract of employment between CVS
Heath or and an Eligible Participant. Both CVS Health and the Eligible
Participant retain the right to terminate the employment relationship at will,
at any time and for any reason or no reason at all.
B. Rights are Non-Assignable
Neither the Eligible Participant, nor any beneficiary, nor any other person
shall have any right to assign, in whole or in part, the right to receive
payments under the MIP. Payments are non-assignable and non-transferable,
whether voluntarily or involuntarily.


C. Compliance with Applicable Law
An Eligible Participant must comply with all applicable state and federal laws
and CVS Health policies to be eligible to receive an incentive award under the
MIP.


CVS Health will comply with all applicable laws concerning incentive awards; the
MIP and its administration are not intended to conflict with any applicable
state or federal law.
D. Change in Control





--------------------------------------------------------------------------------




In the event of a change in control of CVS Health, as defined in the ICP, the
MIP shall remain in force. Any amendments, modifications, termination or
dissolution of the MIP by the acquiring entity may only occur prospectively and
will not affect incentive targets or awards or eligibility in place immediately
before the date of the change in control or such later date as it may be
modified or dissolved by the acquiring entity.


Provisions regarding the payment of annual incentive awards that are set forth
in change in control agreements with Eligible Employees shall supersede those
appearing in the MIP.
E. Withholding/Taxation
All required deductions will be withheld from the incentive awards prior to
distribution. This includes all applicable federal, state, or local taxes, as
well as any eligible 401(k) deductions and deferred compensation contributions,
in accordance with the terms of the applicable plans. Incentive awards that are
deferred will be taxed in accordance with applicable federal and state tax law.
Each Eligible Participant shall be solely responsible for any tax consequences
of his or her award hereunder.


F. MIP Amendment/Modification/Termination
CVS Health retains the right to amend, modify, or terminate the MIP at any time
on or before the last day of the Plan Year for any reason, with or without
notice to Eligible Participants.


G. MIP Interpretation


CVS Health retains sole, full and final authority to prescribe rules and
regulations for the administration of the Plan, construe and interpret the Plan
and award agreements and correct defects, supply omissions or reconcile
inconsistencies therein and to make all other decisions and determinations as it
may deem necessary or advisable for the administration of the Plan.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such defined term(s) in the ICP. In the event of any conflict between the ICP
and the MIP, the terms of the ICP shall govern.
H. Recoupment of Incentive Awards
Each incentive award under the MIP shall be subject to the terms of the
Company’s Recoupment Policy as it exists from time to time, which may require
the Eligible Employee to immediately repay to the Company the value of any
pre-tax economic benefit that he or she may derive from the MIP.


I. Section 409A of the Internal Revenue Code
The Company intends that the MIP not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Internal
Revenue Code (“Code”), as amended, and the regulations and guidance thereunder
(collectively, “Section 409A”), and that to the extent any provisions of the
Plan do not comply with Section 409A the Company will make such changes as it
deems reasonable in order to comply with Section 409A. Payments hereunder are
intended to qualify as short-term deferral payments under Section 409A. In all
events, the provisions of CVS Health Corporation’s Universal 409A Definition
Document are hereby incorporated by reference, and notwithstanding the any other
provision of the Plan or any Award to the contrary, to the extent required to
avoid a violation of the applicable rules under Section 409A by reason of
Section 409A(a)(2)(B)(i) of the Code (requiring certain delays for “specified
employees”), payment of any amounts subject to Section 409A shall be delayed
until the first business day of the seventh (7th) month following the date of
termination of employment. For purposes of any provision of the Plan providing
for the payment of any amounts or benefits in connection with a termination of
employment, references to an Eligible Person’s “termination of employment” (and
corollary terms) shall be construed to refer to the Eligible Person’s
“separation from service” with the Company as determined under Section 409A.







--------------------------------------------------------------------------------




J. Restrictive Covenant Agreement
Any award pursuant to the MIP is expressly subject to and contingent upon the
requirement that the Eligible Participant shall have fully executed and
delivered to the Company a restrictive covenant agreement deemed appropriate by
the Company; the Company may waive such requirement in its sole discretion.  Any
applicable agreement containing the restrictive covenants the Company requires
in connection with this award is referred to herein as the “Restrictive Covenant
Agreement.” 


If the Company requires an Eligible Participant to execute and deliver the
Restrictive Covenant Agreement in connection with any MIP award, the Company
shall provide such Restrictive Covenant Agreement to the Eligible Participant.
The Eligible Participant must execute and deliver such agreement by the deadline
set forth by the Company. The failure of an Eligible Participant to execute and
return the Restrictive Covenant Agreement by the deadline set forth by the
Company, if required, shall result in the immediate and irrevocable forfeiture
of any MIP award.  


This Section VIII.J. of the MIP shall not constitute the Company’s exclusive
remedy for Eligible Participant’s violation of the Restrictive Covenant
Agreement, or failure to execute a Restrictive Covenant Agreement. The Company
reserves all rights to seek all available legal or equitable remedies in the
event of Eligible Participant’s violation or threatened violation of the
Restrictive Covenant Agreement, including injunctive relief.







